UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E.I. DU PONT DE

NEMOURS AND COMPANY C-8

PERSONAL INJURY LITIGATION
Case No. 2:13-md-2433
JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth P. Deavers

This document relates to:

Swartz, et al. v. E. I. du Pont de Nemours and
Company, et al., Case No. 2:18-cv-0136

Travis Abbott and Julie Abbott v. E. E. du Pont de
Nemours and Company, Case No. 2:17-cv-998

EVIDENTIARY MOTIONS ORDER NO. 35
Defendant’s Motion to Exclude Expert Opinions Related to Corporate Conduct
This matter is before the Court Defendant’s Preservation Motion to Exclude Plaintiffs’
Corporate Conduct Experts (ECF No, 5239), Plaintiffs’ Memorandum in Opposition to
Defendant’s Motion (ECF No. 5243), and Defendant’s Reply in Support of its Motion (ECF No.
5244). For the same reasons the Court set forth in Evidentiary Motions Order No. (“EMO”) 2
(ECF No. 4129), EMO 8 (ECF No. 4617), and Dispositive Motions Order No. 12 (ECF No.

4841), the Court GRANTS IN PART AND DENIES IN PART Defendant’s Motion.

 

IT IS SO ORDERED.
} 19-040 Ldy<——
DATE EDMUND A. SARGUS, JR.

UNITED STATES DISTRICT JUDGE
